--------------------------------------------------------------------------------

Exhibit 10.28
 
STANTON ASSOCIATES
3682 Berry Drive
Studio City, CA 91604



 
phone:
(818) 752-6500
 
fax:
(650) 227-2294
 
lstanton@stantonassoc.com


 
March 12,2005

 
Mr. Eric Schiffer
Chief Executive Officer
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023
Dear Mr. Schiffer;
This letter summarizes the Stanton Associates ("SA") proposal to provide
professional services to 99¢ Only Stores ("99 Only"). This letter shall serve as
the Agreement and Contract for such services. It supercedes all prior agreements
there may be between us, whether written or oral, and to the extent it is in
conflict with any other document the language in this letter shall prevail.
 
Engagement Schedule, Staffing, and Fees
 
Mr. Jeff Kniffin, engagement partner, assumes the role of interim Chief
Financial Officer on a temporary consulting basis. Mr. Lewis Stanton (senior
partner) will be SA's reviewing partner on this engagement.
 
The start date is to be Monday, March 14, 2005.
 
Fees
 
 Our fees are based on the hourly rates of the individuals assigned to the
engagement unless we have agreed on a retained relationship for one or more of
our professionals. You have asked us to quote fee amounts based on a monthly
retained relationship for Mr. Kniffin. In computing the applicable retainer
amounts we have assumed a work week for Mr. Kniffin of 50 to 55 hours. Mr.
Stanton's involvement will be at the discretion of SA without additional billing
to 99 Only except where it is agreed with 99 Only that Mr. Stanton's involvement
is merited, in which case the billing rate for Stanton shall be $275 per hour.
We are also assuming that SA is not providing additional partners or associates
to this engagement. If these assumptions become materially incorrect we have
discussed and agreed that we will either reduce our fees to reflect the lesser
hours incurred, or further discuss with you an increase to the fees to reflect
the additional hours incurred, as applicable.


--------------------------------------------------------------------------------



In accordance with the foregoing we are able to provide the following retained
amount for SA professional services: per month $50,000.
 
We expect the reality to be that we will consistently work more hours than is
assumed in these estimates but we will not discuss with you the need for
additional billings unless the increment becomes material.
 
We require an engagement initiation fee (retainer) of 50% of the cash component
of the first month's billing (based on the monthly retained fee quote), i.e.
$25,000, to be paid within 3 business days of the commencement of the
engagement. This fee will be credited to you on your final invoice. We bill
semi-monthly and our terms are 10 days.
 
We are excited about the opportunity to work with you on this engagement. We
look forward to making substantial contributions to your finance, accounting,
and other departments.
 
Sincerely,
 
Stanton Associates
 
/s/ L. H. Stanton
 
Lewis H. Stanton
President and Senior Partner
 
Attachment
 
I HAVE READ AND UNDERSTAND THE I FOREGOING, AND THE TERMS AND CONDITIONS SET
FORTH IN THE ATTACHMENT, AND AGREE TO THEM.
 
By:
/s/ Eric Schiffer
 
3/12/05
   
Eric Schiffer, CEO, 99¢ Only Stores
 
date
 
Address:
4000 Union Pacific Avenue      
    
City of Commerce, CA 90023
     
Telephone:
(323) 980-8145
     
Fax:
(323) 307-9612
     

 

--------------------------------------------------------------------------------



ATTACHMENT to letter dated March 12, 2005 to 99¢ Only Stores
 
TERMS AND CONDITIONS
 
1. Amounts not paid within 30 days of the invoice date may be subject to
interest charged at the rate of 2% per month.
 
2. We charge for reasonable administrative travel, and out-of pocket expenses as
incurred. We expect expenses for this project (also referred to as "engagement")
to be minimal (and we will attempt to keep such expenses as low as reasonably
practicable) and to be for such things as travel expenses, meals when
out-of-town, document production, long distance telephone calls, messenger and
other delivery fees, tax fees, postage, mileage for "non-commute" driving (at
the current IRS standard mileage rate), parking and other local travel expenses,
photocopying and other reproduction costs, clerical staff overtime, word
processing charges, charges for computer time and other similar items. All such
costs and expenses will be charged at our cost, 99 Only may, at its discretion,
provide SA with administrative and operational support resources such as long
distance telephones, faxes, postage, etc,
 
3. You agree to pay transportation, meals, lodging and all other related costs
of out-of-town travel by our personnel. 99 Only agrees to pay for SA
consultants' driving, incurred in the performance of 99 Only business, in excess
of a regular commute (a regular commute is defined as twenty miles in each
direction), To the extent practicable, at their discretion, SA consultants will
attempt to carpool. Other travel expenses, outside of the aforementioned, may be
incurred and reimbursed if agreeable to both 99 Only and SA.
 
4. By engaging us to perform the work described above, you acknowledge that the
payment to us provided for above is reasonable under the circumstances.
 
5. This Agreement will not take effect, and we will have no obligation to
provide services, until we receive from you a signed copy of this Agreement.
 
6. You are hiring us as consultants for the above described work. We will take
reasonable steps to keep you informed of progress and to respond to your
inquiries. We are not required to perform any work other than that as described
above unless a modification to the above described work is agreed to in writing
by both parties. If any such changes are made and cause an increase or decrease
in the time required for performance of any part of the services, the estimated
fees will be revised to reflect the agreed changes.
 
7. You hereby authorize us to apply the retainer balance to our periodic
invoices without notice to you of our intention to do so. Should you have any
question concerning the appropriateness of any fee or charge, you agree to
notify as within 30 days of the date of the statement on which such fee or
charge is listed. You agree that failure to so notify us will signify your
Agreement that the fees and charges listed in the statement are appropriate.
 

--------------------------------------------------------------------------------


 
8. You may terminate our services early by providing 30 calendar days' advance
written notice and by paying all professional fees and expenses actually
incurred for services rendered through the effective date of the termination. In
the event that 30 calendar days' advance notice is not provided, you are
obligated to pay a ''termination transition fee." This fee is based on SA's
losses and expenses related to reassignment of consultants and to business
opportunities SA did not pursue while consultants were dedicated to your
project. The "termination transition fee" is 50% of the monthly retainer fee.
The "termination transition fee" is only payable if, and to the extent, 30
calendar days' advance notice is not provided, and it may be waived by SA in its
sole discretion pursuant to an orderly wind down of the project.
 
9. Each party acknowledges and agrees that any and all information of whatever
kind or nature relating to this Agreement, or which each party acquires in
connection with or as a result of this Agreement, or which each party receives
or becomes aware of during the term of this Agreement, concerning the other
party and its clients, is confidential and proprietary ("Proprietary
Information"). Proprietary Information does not include any information that is
in the public domain, or is obtained from public sources through no breach of
this Agreement, or information learned by the acquiring party from a third party
who to the acquiring party's knowledge after due inquiry does not possess such
information unlawfully. The acquiring part will use Proprietary Information only
for the purposes of this Agreement, and will not duplicate it or use it at any
time to provide, perform or furnish any services or to invent, create, modify,
adapt or manufacture any products that would compete with the other party or, in
your case, will not be used instead of SA's services or products. The acquiring
party will limit access to Proprietary Information to only those of its
employees who have need for such access to perform this Agreement and will not
disclose it to a third party unless disclosure is approved in advance in writing
by the disclosing party.
 
You acknowledge and agree that SA shall be the sole owner of all intellectual
property provided to you, including all trade secret information, or proprietary
business models including, without limitation, any trademarks, logos, business
processes, and software of SA, whether now existing or hereafter arising. You
further agree that you do not have, nor in the future claim to have, any rights
or interests of any nature whatsoever in such Intellectual Property.
 
SA acknowledges and agrees that 99 Only shall be the sole owner of all
intellectual property provided to SA, including all trade secret information, or
proprietary business models including, without limitation, any trademarks,
logos, business processes, and software of 99 Only, whether now existing or
hereafter arising. SA further agrees that we do not have, nor in the future
claim to have, any rights or interests of any nature whatsoever in such
Intellectual Property.
 
10. We may withdraw our services by providing 30 calendar days advance written
notice, or earlier with your consent, or for good cause. Good cause includes
your breach of this Agreement or your failure to pay any bills when due. When
our services conclude, all unpaid charges will immediately become due and
payable.


--------------------------------------------------------------------------------


 
11. Whether our relationship with you is for project consulting or for on-site
full-time or part-time interim management, it is our policy to provide our
consultants including the Partners of SA (collectively ''consultants") to you on
a temporary basis only. There is no Agreement, either expressed or implied, that
such consultants are to become employees of your company either before or after
our engagement by you. They will remain our consultants, subject to our control
and supervision.
 
It is acknowledged that the economic loss to SA arising from an SA consultant
leaving SA to become an employee of your company is significant but impossible
to determine. Accordingly, if any of our consultants terminates their
relationship with us to be employed by you, you agree to pay to us, prior to the
Commencement of his or her employment with you, so long as that employment
occurs within twelve months of the their last day working on your client
engagement, and without the necessity of further notice or a demand for payment
from us, 30% of their first year total compensation, to include both cash and
non-cash compensation, of such employee. This requirement applies whether that
consultant was engaged in project consulting or interim management activities,
and is recognized as fair on the basis it is the probable fee which would have
been required to be paid to an executive search firm to recruit a qualified
person for that position.
 
12. Unless damages arising from work performed by SA are a direct result of the
gross negligence of SA, then it is agreed that any damages to you or any of your
parent, subsidiaries, or related companies, or any of your employees, or agents
shall be limited to the actual amount of fees paid to SA for the engagement. In
no event shall SA be liable for consequential damages.
 
13. In the event of any dispute between us as to any issue arising out of our
relationship, whether relating to fees, costs, the quality of our work or any
claims for damages by either of us, the matter shall be arbitrated according to
the rules of either J.A.M.S./Endispute or the American Arbitration Association,
as the party petitioning for arbitration may elect to use. The decision of the
arbitrator shall be final and binding. The binding arbitration referred to in
this paragraph is supplemental to the right of the client. to first engage in
nonbinding mediation. The parties agree that the laws of the State of California
shall govern.
 
14. Subject to any limitations set by statute, all reasonable fees and expense
incurred by the prevailing party in any arbitration under, including those
incurred in negotiating, compelling arbitration, confirming the award, and
collection of judgment, shall be added as costs to the arbitrator's award.
"Costs" include expenses not otherwise recoverable by a prevailing Party under
Code of Civil Procedure section 1033.5 so long as they are actually incurred and
reasonably necessary.
 
15. Any notice to be given hereunder shall be delivered personally or by deposit
in the United Stales mail, postage prepaid, certified or registered, and
addressed to the party receiving notice at the address set forth below their
respective signatures. Notice shall be deemed given on delivery or forty-eight
(48) hours after mailing as provided herein.


--------------------------------------------------------------------------------


 
16. Neither party shall be responsible for delays or failures in performance
resulting from acts beyond the reasonable control and without the fault or
negligence of such Party and/or its subcontractors. Such acts shall include but
not be limited to acts of God, riots, acts of war, epidemics, governmental
regulations superimposed after the fact, fire, communication line failures,
power failures, earthquakes, floods or other natural disasters (the "Force
Majeure Event"). Delays in delivery or in meeting completion dates due to Force
Majeure Events shall automatically extend such dates (and the term of this
Agreement, if appropriate) for a period equal to the duration of such events,
provided that the party whose performance has been impaired on account of a
Force Majeure Event has given immediate written notice to the other Party of the
occurrence and estimated impact of such Force Majeure Event. If a Force Majeure
Event should last more than sixty (60) days, the party whose performance has not
been impaired on account of the Force Majeure Event may, at its option, elect to
terminate this Agreement without further liability to either Party.
 

--------------------------------------------------------------------------------



STANTON ASSOCIATES
3682 Berry Drive
Studio City, CA 91604



 
phone:
(818) 752-6500
 
fax:
(650) 227-2294
 
lstanton@stantonassoc.com


 
July 6, 2005


Mr. Eric Schiffer
Chief Executive Officer
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023


Dear Mr. Schiffer:
 
This letter summarizes the Stanton Associates ("SA") proposal to provide
additional professional services to 99¢ Only Stores ("99 Only"). This letter
forms an Addendum to our Agreement of March 12, 2005, for such professional
services.
 
Engagement Schedule and Fees
 
SA shall provide an additional financial consultant, specifically Mr. Ken Croft,
to provide financial and accounting assistance to 99 Only.
 
The start date for Mr. Croft is to be Wednesday, July 6, 2005.
 
Fees
 
The agreed hourly rate for Mr. Croft is $130 (One Hundred and Thirty dollars),
with a guaranteed minimum of 40 hours a week. Fees will be billable twice a
month for the periods of the 1st to the 15th, and the 16th to the end of the
month, based on the actual hours worked each period. Fees are due as per the
engagement letter of March 12, 2005.
 
SA requires an initial deposit of two weeks of fees for Mr. Croft, or $10,400
(Ten Thousand and four Hundred Dollars), upon commencement of Mr. Croft's
engagement, such deposit to be applied to the final invoice(s) for his services.
 

--------------------------------------------------------------------------------



Terms
 
The terms and conditions of the Attachment to our engagement letter of March 12,
2005 shall also apply to this Addendum for Mr. Croft's services. In addition,
you agree not to engage or contract directly Mr. Croft for any consulting
services for a period of one year after he completes any and all work on the 99
Only engagement via SA under this Agreement. You also agree to keep all terms
and conditions of this Agreement strictly confidential.
 
We are please to be of further service to you.
 
Sincerely,
 
Stanton Associates
 
/s/ L.H. Stanton
 
Lewis H. Stanton
President and Senior Partner
 
 
I HAVE READ AND UNDERSTAND THE FOREGOING, AND AGREE.


By:
/s/ Eric Schiffer
 
7/6/05
   
Eric Schiffer, CEO, 99¢ Only Stores
 
date
 
Address:
4000 Union Pacific Avenue      
    
City of Commerce, CA 90023
     
Telephone:
(323) 980-8145
     
Fax:
(323) 307-9612
     

 

--------------------------------------------------------------------------------



STANTON ASSOCIATES
3682 Berry Drive
Studio City, CA 91604



 
phone:
(818) 752-6500
 
fax:
(650) 227-2294
 
lstanton@stantonassoc.com


 
March 28, 2005


Mr. Eric Schiffer
Chief Executive Officer
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023


Dear Mr. Schiffer:
 
This letter summarizes the Stanton Associates ("SA") proposal to provide
additional professional services to 99¢ Only Stores ("99 Only"). This letter
forms an Addendum to our Agreement of March 12, 2005, for such professional
services.
 
 
Engagement Schedule and Fees
 
SA shall provide an additional financial consultant, specifically Mr. Juan
Salcedo, to provide financial and accounting assistance to 99 Only
 
The start date for Mr. Salcedo is to be Tuesday April 5, 2005.
 
Fees
 
The agreed hourly rate for Mr. Salcedo's is $120 (One Hundred and Twenty
dollars), with a guaranteed minimum of 40 hours a week. If work is required of
Mr. Salcedo beyond this amount per week we will obtain your approval prior to
performing such work. The minimum period of the engagement for Mr. Salcedo shall
be three months commencing April 5, 2005.
 
Fees will be billable twice a month for the periods of the 1st to the 15th, and
the 16th to the end of the month, based on the actual hours worked each period.
Fees are due as per the engagement letter of March 12, 2005.
 

--------------------------------------------------------------------------------



SA requires an initial deposit of two weeks of fees for Mr. Salcedo, or $9,600
(Nine thousand six hundred dollars), upon commencement of Mr. Salcedo's
engagement, such deposit to be applied to the final invoice(s) for his services.
 
 
Terms
 
The terms and conditions of the Attachment to our engagement letter of March 12,
2005 shall also apply to this Addendum for Mr. Salcedo's services, except that
the second paragraph of item 11 thereof shall not apply in respect to Mr.
Salcedo's services.
 
We are please to be of further service to you.
 
Sincerely,
 
Stanton Associates
 
/s/ L.H. Stanton
 
Lewis H. Stanton
President and Senior Partner
 
 
I HAVE READ AND UNDERSTAND THE FOREGOING, AND AGREE.


By:
/s/ Eric Schiffer
 
3/31/05
   
Eric Schiffer, CEO, 99¢ Only Stores
 
date
 
Address:
4000 Union Pacific Avenue      
    
City of Commerce, CA 90023
     
Telephone:
(323) 980-8145
     
Fax:
(323) 307-9612
     

 

--------------------------------------------------------------------------------



STANTON ASSOCIATES
3682 Berry Drive
Studio City, CA 91604



 
phone:
(818) 752-6500
 
fax:
(650) 227-2294
 
lstanton@stantonassoc.com


 
May 3, 2005


Mr. Eric Schiffer
Chief Executive Officer
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023
 
 
Dear Mr. Schiffer:
 
This letter summarizes the Stanton Associates ("SA") proposal to provide
additional professional services to 99¢ Only Stores ("99 Only"). This letter
forms an Addendum to our Agreement of March 12, 2005, for such professional
services.
 
 
Engagement Schedule and Fees
 
SA shall provide an additional financial consultant, specifically Mr. Craig
Bothwell, to provide financial and accounting assistance to 99 Only.
 
The start date for Mr. Bothwell is to be Wednesday May 4, 2005.
 
Fees
 
The agreed hourly rate for Mr. Bothwell is $135 (One Hundred and thirty five
dollars), with a guaranteed minimum of 40 hours a week. The minimum period of
the engagement for Mr. Bothwell shall be three months commencing May 4, 2005.
 
Fees will be billable twice a month for the periods of the 1st to the 15th, and
the 16th to the end of the month, based on the actual hours worked each period.
Fees are due as per the engagement letter of March 12, 2005.
 
SA requires an initial deposit of one week of fees for Mr. Bothwell, or $5,400
(Five thousand four hundred dollars), upon commencement of Mr. Bothwell's
engagement, such deposit to be applied to the final invoice(s) for his services.
 

--------------------------------------------------------------------------------



Terms
 
The terms and conditions of the Attachment to our engagement letter of March 12,
2005 shall also apply to this Addendum for Mr. Bothwell's services, except that
the second paragraph of item 11 thereof shall not apply in respect to Mr.
Bothwell's services. In addition, you agree not to engage or contract directly
Mr. Bothwell for any consulting services for a period of one year after he
completes any and all work on the 99 Only engagement via SA under this Agreement
without the express written consent of SA. You also agree to keep all terms and
conditions of this Agreement strictly confidential.
 
We are please to be of further service to you.
 
Sincerely,
 
Stanton Associates
 
/s/ L.H. Stanton
 
Lewis H. Stanton
President and Senior Partner
 
 
I HAVE READ AND UNDERSTAND THE FOREGOING, AND AGREE.


By:
/s/ Eric Schiffer
 
5/5/05
   
Eric Schiffer, CEO, 99¢ Only Stores
 
date
 
Address:
4000 Union Pacific Avenue      
    
City of Commerce, CA 90023
     
Telephone:
(323) 980-8145
     
Fax:
(323) 307-9612
     

 

--------------------------------------------------------------------------------



STANTON ASSOCIATES
3682 Berry Drive
Studio City, CA 91604



 
phone:
(818) 752-6500
 
fax:
(650) 227-2294
 
lstanton@stantonassoc.com


 
April 22, 2005


Mr. Eric Schiffer
Chief Executive Officer
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023
 
 
Dear Mr. Schiffer:
 
This letter summarizes the Stanton Associates ("SA") proposal to provide
additional professional services to 99¢ Only Stores ("99 Only"). This letter
Forms an Addendum to our Agreement of March 12, 2005, for such professional
services.
 
 
Engagement Schedule and Fees
 
SA shall provide an additional financial consultant, specifically Mr. Wayne
Karro, to provide financial and accounting assistance to 99 Only.
 
The start date for Mr. Karro is to be Monday May 2, 2005.
 
Fees
 
The agreed hourly rate for Mr. Karro is $140 (One Hundred and Forty dollars),
with a guaranteed minimum of 32 hours a week. If work is required of Mr. Karro
beyond this amount per week we will obtain your approval prior to performing
such work. The minimum period of the engagement for Mr. Karro shall be two
months commencing May 2, 2005.
 
Fees will be billable twice a month for the periods of the 1st to the 15th, and
the 16th to the end of the month, based on the actual hours worked each period.
Fees are due as per the engagement letter of March 12, 2005.
 

--------------------------------------------------------------------------------



SA requires an initial deposit of two weeks of fees for Mr. Karro, or $4,480.00
(Four thousand, four hundred and Eighty Dollars), upon commencement of Mr.
Karro's engagement, such deposit to be applied to the final invoice(s) for his
services.
 
 
Terms
 
The terms and conditions of the Attachment to our engagement letter of March 12,
2005 shall also apply to this Addendum for Mr. Karro's services, except that the
second paragraph of item 11 thereof shall not apply in respect to Mr. Karro's
services. In addition, you agree not to engage or contract directly Mr. Karro
for any consulting services for a period of one year after he completes any and
all work on the 99 Only engagement via SA under this Agreement. You also agree
to keep all terms and conditions of this Agreement strictly confidential.
 
We are please to be of further service to you.
 
Sincerely,
 
Stanton Associates
 
/s/ L.H. Stanton
 
Lewis H. Stanton
President and Senior Partner
 
 
I HAVE READ AND UNDERSTAND THE FOREGOING, AND AGREE.


By:
/s/ Eric Schiffer
 
5/5/05
   
Eric Schiffer, CEO, 99¢ Only Stores
 
date
 
Address:
4000 Union Pacific Avenue      
    
City of Commerce, CA 90023
     
Telephone:
(323) 980-8145
     
Fax:
(323) 307-9612
     

 

--------------------------------------------------------------------------------



STANTON ASSOCIATES
3682 Berry Drive
Studio City, CA 91604



 
phone:
(818) 752-6500
 
fax:
(650) 227-2294
 
lstanton@stantonassoc.com


 
August 1, 2005


Mr. Eric Schiffer
Chief Executive Officer
99¢ Only Stores
4000 Union Pacific Avenue
City of Commerce, CA 90023
 
 
Dear Mr. Schiffer:
 
This letter summarizes the Stanton Associates ("SA") proposal to provide
additional professional services to 99¢ Only Stores ("99 Only"). This letter
Forms an Addendum to our Agreement of March 12, 2005, for such professional
services.
 
 
Engagement Schedule and Fees
 
SA shall provide an additional financial consultant, specifically Mr. Herb
Chick, to provide financial and accounting assistance to 99 Only.
 
The start date for Mr. Chick is to be Monday August 1, 2005.
 
Fees
 
The agreed hourly rate for Mr. Chick is $140 (One Hundred and Forty dollars),
with a guaranteed minimum of 25 hours a week. Fees will be billable twice a
month for the periods of the 1st to the 15th, and the 16th to the end of the
month, based on the actual hours worked each period. Fees are due as per the
engagement letter of March 12, 2005.
 
SA requires an initial deposit of two weeks of fees for Mr. Chick, or $7,000
(Seven Thousand Dollars), upon commencement of Mr. Chick's engagement, such
deposit to be applied to the final invoice(s) for his services.
 

--------------------------------------------------------------------------------


 
Terms
 
The terms and conditions of the Attachment to our engagement letter of March 12,
2005 shall also apply to this Addendum for Mr. Chick's services. In addition,
you agree not to engage or contract directly Mr. Chick for any consulting
services of any type for a period of one year after he completes any and all
work on the 99 Only engagement via SA under this Agreement. You also agree to
keep all terms and conditions of this Agreement strictly confidential.
 
We are please to be of further service to you.
 
Sincerely,
 
Stanton Associates
 
/s/ L.H. Stanton
 
Lewis H. Stanton
President and Senior Partner
 
 
I HAVE READ AND UNDERSTAND THE FOREGOING, AND AGREE.


By:
/s/ Eric Schiffer
 
8/1/05
   
Eric Schiffer, CEO, 99¢ Only Stores
 
date
 
Address:
4000 Union Pacific Avenue      
    
City of Commerce, CA 90023
     
Telephone:
(323) 980-8145
     
Fax:
(323) 307-9612
     

 

--------------------------------------------------------------------------------